Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 3/23/2022, with respect to 35 ISC 112(b) have been fully considered and are persuasive.  The rejection of 7,10-12 has been withdrawn. 
Applicant’s arguments, see applicant’s remarks, filed 3/23/2022, with respect to the rejection(s) of claim(s) 1-8,10-11,13-18,20 under 35 USC 103, Holvey et al in view of Partovi et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daniel (US Patent No.: 9723000) in view of Holvey (US Publication No.: 20120210402).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7,8,13-16,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US Patent No.: 9723000) in view of Holvey (US Publication No.: 20120210402).
Claim 1, Daniel discloses 
a memory (Fig. 1a, label 108);
a display (Fig. 1a, label 150); and
a processor (Fig. 1a, label 106) operably connected to the voice recognizer, the memory, or the display (Col. 5, lines 43-46 discloses “Memory 108 is either electrically or mechanically connected to at least one computer processor 106.”), wherein the processor is configured to:
	generate password information about content selected by a user when a hide instruction for hiding the selected content is input by the user (Col. 8, lines 23-25 discloses reception of an input command to hide at least one command. Col. 8, lines 29-34,50-65 discloses responsive to the command, converting the at least one content into concealed data, unavailable for display on the display unless an alternate command is received and user’s identity authentication information is verified, wherein the user’s identity authentication information is verified with biometric verification module 160 and at least one or more stored biometric identifiers. Fig. 1c, label 162 as the hidden directory, label 150 as the user’s authentication information includes generation or retrieval of password information such as biometric sample and/or password that is stored (Col. 8, lines 48-55).); and
	hide the selected content on the display (Col. 8, lines 25-30 discloses label 112 is concealed data, concealed on the display.), and
wherein the password information and voice information associated with the selected content are used for providing the hidden content to the user (Fig. 1c, label 150, Fig. 3c, label show hidden folders indicates the password information and user input is used to authenticate the user to view the hidden content. Col. 8, lines 50-56 discloses verification include biometric sample received (voice information) and biometric identifiers stored (password information). Col. 8, lines 56-67 discloses biometric verification module includes audio reception and speech recognition for verifying at least one biometric sample and biometric identifier stored on the device.).
Daniel fails to disclose request the user to articulate the obtained password information; and store the password information and the voice information corresponding to the password information in association with the selected content.
Holvey discloses 
a voice recognizer (Paragraph 28 discloses the backend server.);
request the user to articulate the obtained password information (Paragraph 28 discloses “a voice print based authentication process is used and the caller is prompted or asked to say a name or other word or phrase that will allow the service provider to compare the recorded voice print from the caller to the voice print of the specified user that is already on record with the service provider and stored in the user information DB 142 or 242.”); and
store the password information and the voice information corresponding to the password information in association with the selected content. (Paragraph 25 discloses “The first primary communication path is used for authentication of authorized users of specific information that is stored on user information DB 142.” Paragraph 22 discloses “a patient’s medical records that are stored on user information DB 142.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel’s biometric verification module by incorporating prompting the user to speak the password information and store password information and voice information as disclosed by Holvey so to increase security of content the user deems as private.
Claim 2, Daniel discloses biometric verification module (Fig. 1a, label 160), but fails to disclose the processor is further configured to determine whether the voice information is a voice of an authenticated user, and to generate the password information when the voice information is the voice of the authenticated user. 
Holvey et al discloses the processor is configured to determine whether the voice information is a voice of an authenticated user (paragraph 28 determines whether the voice print of the user matches the recorded voice print of the user stored in the database.), and to generate the password information when the voice information is the voice of the authenticated user (paragraph 28 discloses when the voice print of the user matches the voice print recorded for the user, the recorded voice print of the user is generated or retrieved from the database.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel by incorporating authentication as disclosed by Holvey so to increase security and ensure the authorized user.
	Claim 3, Daniel discloses a biometric verification module and generation of password as shown in Fig. 1a, label 160, Fig. 1c, label 152, but fails to disclose the processor is configured to generate the password information based at least one piece of information associated with the selected content.
Holvey et al discloses the processor is configured to generate the password information based at least one piece of information associated with the selected content (Paragraph 28 discloses the voice print the recorded for the user requesting the content is generated or retrieved from the database. Such generation of the password information or recorded voice print of the user is based on the information of the user that requested the content or associated with the content.).
It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known method of generation of password information as disclosed by Daniel, Fig. 1c, with another well-known password generation as disclosed by Holvey et al so to yield predictable result of generation of password information and increase security on private information.
Claim 4, Daniel discloses a biometric verification module and generation of password as shown in Fig. 1a, label 160, Fig. 1c, label 152, but fails to disclose the processor is configured to generate the password information based on attribute information about the content or context information about the electronic device.
Holvey et al discloses the processor is configured to generate the password information based on attribute information about the content or context information about the electronic device (Paragraph 28 discloses generation of the password information is performed by retrieving the recorded voiceprint from the database, which indicates the password information generation is based on the location or address in the database the password information is stored. Such address or location of the password information or recorded voiceprint in the database indicates the context information about the electronic device, which includes the database.).
It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known method of generation of password information as disclosed by Daniel, Fig. 1c, with another well-known password generation as disclosed by Holvey et al so to yield predictable result of generation of password information and increase security on private information.
Claim 5, Daniel discloses the processor is further configured to receive the password information input from the user (Fig. 1c, label 150 shows user input as password information.).
Claim 7, Daniel discloses hidden content import instruction (Col. 8, lines 25-30 discloses label 112 is concealed data, concealed on the display.), but fails to disclose when the voice information recognized by the voice recognizer is a hidden content import instruction, the processor is further configured to: request articulation of password information associated with the hidden content, determine whether the voice information received according to the request is the same as password information stored in the memory, and provide the hidden content.
 Holvey et al discloses when the voice information recognized by the voice recognizer is a hidden content import instruction (Paragraph 28, Fig. 3, label 320 discloses the user requested patient’s medical records. Paragraph 6 discloses patient’s medical records are sensitive and need to be secure, which indicates such records are encrypted or secured in order to provide secure access for sensitive information. Such request is an encrypted content import instruction.),
the processor is further configured to request articulation of password information associated with hidden content (Paragraph 28 discloses “a voice print based authentication process is used and the caller is prompted or asked to say a name or other word or phrase that will allow the service provider to compare the recorded voice print from the caller to the voice print of the specified user that is already on record with the service provider and stored in the user information DB 142 or 242.”), 
determine whether the voice information received according to the request is the same as password information stored in the memory (Paragraph 28 discloses “When, at step 330, there is a User ID and voice print match or a User ID and encrypted password match, …”), and 
provide the hidden content (Fig. 3, label 342,340,344, Fig. 4, label 428,430,432,434.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel’s biometric authentication module by incorporating voice recognition of password information as disclosed by Holvey et al so to increase security of content the user deems as private.
Claim 8, Holvey et al discloses wherein the processor is configured to provide the hidden content when the voice information received according to the request is the same as voice information corresponding to the password information stored in the memory (Paragraph 28 discloses matching a voice print received and voice print recorded of the user. When there is a match, a session ID is provided. The session ID is then used by the user to access hidden content, such as patient’s medical records. Fig. 3, label 428,430,432,434 shows providing of the patient’s media records.).  
Claim 13, Daniel discloses 
	generating password information about content selected by a user when a hide instruction for hiding the selected content is input by the user (Col. 8, lines 23-25 discloses reception of an input command to hide at least one command. Col. 8, lines 29-34,50-65 discloses responsive to the command, converting the at least one content into concealed data, unavailable for display on the display unless an alternate command is received and user’s identity authentication information is verified, wherein the user’s identity authentication information is verified with biometric verification module 160 and at least one or more stored biometric identifiers. Fig. 1c, label 162 as the hidden directory, label 150 as the user’s authentication information includes generation or retrieval of password information such as biometric sample and/or password that is stored (Col. 8, lines 48-55).); and
	hiding the selected content on a display (Col. 8, lines 25-30 discloses label 112 is concealed data, concealed on the display.), and
wherein the password information and voice information associated with the selected content are used for providing the hidden content to the user (Fig. 1c, label 150, Fig. 3c, label show hidden folders indicates the password information and user input is used to authenticate the user to view the hidden content. Col. 8, lines 50-56 discloses verification include biometric sample received (voice information) and biometric identifiers stored (password information). Col. 8, lines 56-67 discloses biometric verification module includes audio reception and speech recognition for verifying at least one biometric sample and biometric identifier stored on the device.).
Daniel fails to disclose request the user to articulate the obtained password information; and store the password information and the voice information corresponding to the password information in association with the selected content.
Holvey discloses 
a voice recognizer (Paragraph 28 discloses the backend server performs voice recognition.);
recognizing a voice about a user using the voice recognizer (Paragraph 28 discloses the backend server performs voice recognition.);
requesting the user to articulate the obtained password information (Paragraph 28 discloses “a voice print based authentication process is used and the caller is prompted or asked to say a name or other word or phrase that will allow the service provider to compare the recorded voice print from the caller to the voice print of the specified user that is already on record with the service provider and stored in the user information DB 142 or 242.”); and
storing the password information and the voice information corresponding to the password information in association with the selected content. (Paragraph 25 discloses “The first primary communication path is used for authentication of authorized users of specific information that is stored on user information DB 142.” Paragraph 22 discloses “a patient’s medical records that are stored on user information DB 142.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel’s biometric verification module by incorporating prompting the user to speak the password information and store password information and voice information as disclosed by Holvey so to increase security of content the user deems as private.
Claim 14, Daniel discloses biometric verification module (Fig. 1a, label 160), but fails to disclose the obtaining comprising determining whether the voice information is a voice of an authenticated user, and to generate the password information when the voice information is the voice of the authenticated user. 
Holvey et al discloses the obtaining comprising determining whether the voice information is a voice of an authenticated user (paragraph 28 determines whether the voice print of the user matches the recorded voice print of the user stored in the database.), and to generate the password information when the voice information is the voice of the authenticated user (paragraph 28 discloses when the voice print of the user matches the voice print recorded for the user, the recorded voice print of the user is generated or retrieved from the database.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel by incorporating authentication as disclosed by Holvey so to increase security and ensure the authorized user.
	Claim 15, Daniel discloses a biometric verification module and generation of password as shown in Fig. 1a, label 160, Fig. 1c, label 152, but fails to disclose the generating comprises generating the password information based at least one piece of information associated with the selected content.
Holvey et al discloses the generating comprises generating the password information based at least one piece of information associated with the selected content (Paragraph 28 discloses the voice print the recorded for the user requesting the content is generated or retrieved from the database. Such generation of the password information or recorded voice print of the user is based on the information of the user that requested the content or associated with the content.).
It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known method of generation of password information as disclosed by Daniel, Fig. 1c, with another well-known password generation as disclosed by Holvey et al so to yield predictable result of generation of password information and increase security on private information.
Claim 16, Daniel discloses a biometric verification module and generation of password as shown in Fig. 1a, label 160, Fig. 1c, label 152, but fails to disclose the obtaining comprises receiving the password information based on attribute information about the content or context information about the electronic device.
Holvey et al discloses the obtaining comprises receiving the password information based on attribute information about the content or context information about the electronic device (Paragraph 28 discloses generation of the password information is performed by retrieving the recorded voiceprint from the database, which indicates the password information generation is based on the location or address in the database the password information is stored. Such address or location of the password information or recorded voiceprint in the database indicates the context information about the electronic device, which includes the database.).
It would be obvious to one skilled in the art before the effective filing date of the application to substitute one well known method of generation of password information as disclosed by Daniel, Fig. 1c, with another well-known password generation as disclosed by Holvey et al so to yield predictable result of generation of password information and increase security on private information.
Claim 16, Daniel discloses the processor is further configured to receive the password information input from the user (Fig. 1c, label 150 shows user input as password information.).
Claim 18, Daniel discloses hidden content import instruction (Col. 8, lines 25-30 discloses label 112 is concealed data, concealed on the display.), but fails to disclose when the voice information recognized by the voice recognizer is a hidden content import instruction, requesting articulation of password information associated with the hidden content, determining whether the voice information received according to the request is the same as password information stored in the memory, and providing the hidden content.
 Holvey et al discloses when the voice information recognized by the voice recognizer is a hidden content import instruction (Paragraph 28, Fig. 3, label 320 discloses the user requested patient’s medical records. Paragraph 6 discloses patient’s medical records are sensitive and need to be secure, which indicates such records are encrypted or secured in order to provide secure access for sensitive information. Such request is an encrypted content import instruction.),
requesting articulation of password information associated with hidden content (Paragraph 28 discloses “a voice print based authentication process is used and the caller is prompted or asked to say a name or other word or phrase that will allow the service provider to compare the recorded voice print from the caller to the voice print of the specified user that is already on record with the service provider and stored in the user information DB 142 or 242.”), 
determining whether the voice information received according to the request is the same as password information stored in the memory (Paragraph 28 discloses “When, at step 330, there is a User ID and voice print match or a User ID and encrypted password match, …”), and 
providing the hidden content (Fig. 3, label 342,340,344, Fig. 4, label 428,430,432,434.).
It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel’s biometric authentication module by incorporating voice recognition of password information as disclosed by Holvey et al so to increase security of content the user deems as private.
Claim 19, Daniel discloses password protection for hidden content (Fig. 1c,3a,1b), but fails to disclose wherein providing the hidden content when the voice information received according to the request is the same as the password information stored in the memory. 
Holvey discloses wherein providing the hidden content when the voice information received according to the request is the same as the password information stored in the memory. (Paragraph 28 discloses the process that is performed when an authorized user desires access to information stored on backend server. Paragraph 28 discloses “a voice print based authentication process is used and the caller is prompted or asked to say a name or other word or phrase that will allow the service provider to compare the recorded voice print from the caller to the voice print of the specified user that is already on record with the service provider and stored in the user information DB 142 or 242.”)
It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel’s biometric authentication module by incorporating voice recognition of password information as disclosed by Holvey et al so to increase security of content the user deems as private.

Claims 6,10,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US Patent No.: 9723000) in view of Holvey (US Publication No.: 20120210402), further in view of Yu et al (US Publication No.: 20070038868).
Claim 6, Daniel discloses a memory (Fig. 1a, label 108) and Holvey et al discloses the memory (Paragraph 22 discloses backend server includes a database or memory.), wherein the processor is configured to store the password information and voice information (Paragraph 28 discloses the voiceprint comprising the password or phrase or word is stored in the database 142 or 242.), but fails to disclose storage stores such information corresponding to the password information in association with the content in the memory.
	Yu et al discloses computer file and voiceprint characteristic file are linked together as a series computer file 40. (Fig. 11, label 40). Paragraph 63 discloses “In storing electronic data, a user can initially utilize the training system 10 of the voiceprint verification system 1 to obtain the voiceprint-key Kc. The voiceprint characteristic file 41 is built in a computer file 42 such as an electronic file and occupies a space ranging between 2K and 6K bytes.” Such suggests the voiceprint characteristic file is a linked file to the computer file and stored in association with the content, computer file, in the memory or storage of the electronic data. Fig. 11, label voiceprint verification is performed with voiceprint characteristic file and input voice, which indicates the voiceprint characteristic file includes the password information.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Holvey et al’s memory by storing voiceprint with password information and content as disclosed by Yu et al so to reduce storage location and improve security and access to sensitive and private information.
Claim 10, Holvey et al discloses
when the voice information recognized by the voice recognizer comprises a content import instruction (Paragraph 28, Fig. 3, label 320 discloses the user requested patient’s medial records. Paragraph 6 discloses patient’s medical records are sensitive and need to be secure, which indicates such records are encrypted or secured in order to provide secure access for sensitive information. Such request is an encrypted content import instruction.), the processor is configured to: 
request articulation of password information associated with the content (paragraph 28 discloses asking the user for name or word or phrase that will allow the service provider to compare with the recorded voice print.), 
determine whether the voice information received according to the request is the same as password information stored in the memory (paragraph 28 discloses “a voice print based authentication process is used and the caller is prompted or asked to say a name or other word or phrase that will allow the service provider to compare the recorded voice print from the caller to the voice print of the specified user that is already on record with the service provider and stored in the user information DB 142 or 242.”), and 
provide the hidden content (Fig. 3, label 342,340,344, Fig. 4, label 428,430,432,434.).
Holvey et al discloses the voiceprint verification of the user in order to allow access to the user, but fails to disclose such voiceprint verification comprises 
retrieve content stored in the memory, 
determine whether the retrieved content is encrypted, 
voiceprint verify with password information associated with the encrypted content when the content is encrypted.
Yu et al discloses a voiceprint verification performed to allow a user access to encrypted files (Fig. 10, label voiceprint verification for a computer file, label 32 encrypted by label Kc.) comprising retrieve content stored in the memory (Fig. 10, label 32 is a computer filed stored in memory. Paragraph 60 discloses “Subsequently, the encrypted computer file 32 is stored in a predetermined location of the computer system …”.), 
determine whether the retrieved content is encrypted (Fig. 10 , label 32,E,Kc as the voiceprint key used to encrypt the computer file, 32. This indicates determination of whether the retrieved content is encrypted.), 
voiceprint verify with password information associated with the encrypted content when the content is encrypted (Fig. 10, label voiceprint verification, D,31,K as the voiceprint verification that is performed with the password information or the voiceprint characteristic file, label 31. Paragraph 61 discloses “the voiceprint testing process can verify an input voice in comparison with the voiceprint characteristic file 31 and receive a voiceprint-key Kc from the voiceprint characteristic file 31 in the event.” Such paragraph indicates that the voiceprint characteristic file is associated with the computer file, 31 due to the voiceprint-key Kc and such voiceprint testing process or voiceprint verification occurs when the computer file is encrypted since Kc is used to decrypt the file.) and
provide the encrypted content (Fig. 10, label 32 is provided to the user after decryption, label D with Kc.).
It would be obvious to one skilled in the art before the effective filing date to modify Holvey et al by incorporating voiceprint verification as disclosed by Yu et al so to improve security of sensitive and private documents such as patient medical records.
Claim 17, Daniel discloses a memory (Fig. 1a, label 108) and Holvey et al discloses the memory (Paragraph 22 discloses backend server includes a database or memory.), wherein storing the password information and voice information (Paragraph 28 discloses the voiceprint comprising the password or phrase or word is stored in the database 142 or 242.), but fails to disclose storing such information corresponding to the password information in association with the content in the memory of the electronic device.
	Yu et al discloses computer file and voiceprint characteristic file are linked together as a series computer file 40. (Fig. 11, label 40). Paragraph 63 discloses “In storing electronic data, a user can initially utilize the training system 10 of the voiceprint verification system 1 to obtain the voiceprint-key Kc. The voiceprint characteristic file 41 is built in a computer file 42 such as an electronic file and occupies a space ranging between 2K and 6K bytes.” Such suggests the voiceprint characteristic file is a linked file to the computer file and stored in association with the content, computer file, in the memory or storage of the electronic data. Fig. 11, label voiceprint verification is performed with voiceprint characteristic file and input voice, which indicates the voiceprint characteristic file includes the password information.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Holvey et al’s memory by storing voiceprint with password information and content as disclosed by Yu et al so to reduce storage location and improve security and access to sensitive and private information.

Claim(s) 9,12,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US Patent No.: 9723000) in view of Holvey (US Publication No.: 20120210402), further in view of Barra (US Patent No.: 8543834).
	Claim 9, Daniel discloses password protection for hidden content (Fig. 1c,3a,1b), but fails to disclose a biometric recognition sensor, wherein the processor is further configured to provide the hidden content through biometric information authentication using the biometric recognition sensor when text information of the voice information received according to the request is not the same as the password information stored in the memory.
Barra discloses a biometric recognition sensor (Fig. 1, label 102,108,110), 
wherein the processor is further configured to provide the hidden content through biometric information authentication using the biometric recognition sensor when text information of the voice information received according to the request is not the same as the password information stored in the memory (Col. 4, lines 21-35 discloses “if voice data 114 fails biometric authentication, the voice control engine 112 may prompt the user 102 for a second utterance. … In some implementations, a user may attempt voice authentication multiple times or the user may provide other input to authenticate instead …”.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel in view of Holvey’s user authentication by incorporating optional multiple utterances or other inputs to authenticate as disclosed by Barra so to increase security and allow authorized individuals access to private information.
Claim 12, Daniel discloses password protection for hidden content (Fig. 1c,3a,1b), but fails to disclose a biometric recognition sensor, wherein the processor is further configured to decrypt the hidden content with the password through biometric information authentication using the biometric recognition sensor when text information of the voice information received according to the request is not the same as the password information stored in the memory.
Barra discloses a biometric recognition sensor (Fig. 1, label 102,108,110), 
wherein the processor is further configured to provide to decrypt the hidden content with the password through biometric information authentication using the biometric recognition sensor when text information of the voice information received according to the request is not the same as the password information stored in the memory (Col. 4, lines 21-35 discloses “if voice data 114 fails biometric authentication, the voice control engine 112 may prompt the user 102 for a second utterance. … In some implementations, a user may attempt voice authentication multiple times or the user may provide other input to authenticate instead …”.) It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel in view of Holvey’s user authentication by incorporating optional multiple utterances or other inputs to authenticate as disclosed by Barra so to increase security and allow authorized individuals access to private information.
	Claim 20, Daniel discloses when the providing of the hidden content (Fig. 3, label 342,340,344, Fig. 4, label 428,430,432,434.) comprises:
	providing the hidden content when the obtained biometric information is the same as biometric information stored in the memory (Fig. 1c, label 150, Fig. 3c, label show hidden folders indicates the password information and user input is used to authenticate the user to view the hidden content. Col. 8, lines 50-56 discloses verification include biometric sample received (voice information) and biometric identifiers stored (password information). Col. 8, lines 56-67 discloses biometric verification module includes audio reception and speech recognition for verifying at least one biometric sample and biometric identifier stored on the device.).
	Barra discloses requesting a biometric authentication when text information of the voice information received according to the request is not the same as the password information stored in the memory (Col. 4, lines 21-35 discloses “if the voice data 114 fails biometric authentication, the voice control engine may prompt the user 102 for a second utterance.”);
obtaining biometric information about the user using a biometric recognition sensor of the electronic device in response to the request (Fig. 1, label 102,108,110 as the biometric sensor that receives the voice input. Col. 4, lines 21-35 discloses prompting the user for a second utterance, wherein such second utterance is received via the biometric sensor.). It would be obvious to one skilled in the art before the effective filing date of the application to modify Daniel in view of Holvey’s user authentication by incorporating optional multiple utterances or other inputs to authenticate as disclosed by Barra so to increase security and allow authorized individuals access to private information.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US Patent No.: 9723000) in view of Holvey (US Publication No.: 20120210402), further in view of Black et al (US Publication No.: 20160359874).
Claim 11, Holvey et al discloses wherein, 
when the voice information recognized by the voice recognizer is an encrypted content release instruction (Paragraph 28, Fig. 3, label 320 discloses the user requested patient’s medical records. Paragraph 6 discloses patient’s medical records are sensitive and need to be secure, which indicates such records are encrypted or secured in order to provide secure access for sensitive information. Such request is an encrypted content import instruction.), the processor is configured to request articulation of password information associated with encrypted content (Paragraph 28 discloses “a voice print based authentication process is used and the caller is prompted or asked to say a name or other word or phrase that will allow the service provider to compare the recorded voice print from the caller to the voice print of the specified user that is already on record with the service provider and stored in the user information DB 142 or 242.”), 
determine whether the voice information received according to the request is the same as password information stored in the memory (Paragraph 28 discloses “When, at step 330, there is a User ID and voice print match or a User ID and encrypted password match, …”), and 
provide the encrypted content (Fig. 3, label 342,340,344, Fig. 4, label 428,430,432,434.).  
Holvey et al fails to disclose providing the encrypted content comprises decrypt the encrypted content with a password. 
Black et al discloses “the destination device 3104 receives the patient record 3102 encrypted with destination public encryption key, …, and decrypts the record using destination private encryption key, …, which further gives the record encrypted with the user public encryption key …”. (paragraph 169) It would be obvious to one skilled in the art before the effective filing date to modify Holvey et al by incorporating encryption and decryption as disclosed by Black et al so to improve security of private or sensitive medical records.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA WONG/Primary Examiner, Art Unit 2655